Citation Nr: 1112281	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (the RO).  In December 2009, the Board remanded the claims for additional development, and the case returned to the Board in January 2011.

The February 2005 RO rating decision also denied the Veteran's claim for service connection for diabetes mellitus, type II.  In a subsequent December 2005 Decision Review Officer (DRO) decision, service connection for diabetes mellitus, type II, was granted.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, that matter has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in December 2009.  The purpose of that remand was to ensure the Veteran had received proper notice of the evidence needed to substantiate his claims, including the need to submit new and material evidence, and the basis of the prior denial and what "material" evidence would be in each case.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   In compliance with the remand instructions, the Appeals Management Center (AMC) sent letters to the Veteran in January and April 2010. 

Unfortunately, the case must be remanded again.  The last document in the file authored by the Veteran is his substantive appeal from 2006.  Since that time, the file has been here at the Board with his representative or at the AMC.  The Board's 2009 Remand was returned by the U.S. Postal Service as undeliverable.  The January and April 2010 letters were returned by the U.S. Postal Service as undeliverable.  The AMC's December 2010 supplemental statement of the case was returned by the U.S. Postal Service as undeliverable.  Finally, the most recent letter from the Board to the Veteran in February 2011 was returned by the U.S. Postal Service as undeliverable. 

Therefore, the Veteran has had no knowledge of the procedure of this case or had an opportunity to participate in developing his claims.  The Board contacted the Wichita RO and obtained the Veteran's current address and telephone number.  That information has been updated in the VACOLS system.  This case must be remanded again so that the Veteran can receive the documents previously returned by the U.S. Postal Service as undeliverable. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran at his current address in Manhattan, Kansas, copies of the following documents:
* The Board's December 2009 Remand;
* The AMC's January 2010 letter;
* The AMC's April 2010 letter; and
* The December 2010 SSOC.

2.  Send to the Veteran at his current address a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for these issues, including a description of the basis of the March 1987 Board denial, and including an explanation as to what constitutes "new" and "material" evidence in his case, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, provide the Veteran notice which informs him of how VA determines disability ratings and effective dates as per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  After the above is complete, consider whether any additional development is needed on these claims.  Then, readjudicate the Veteran's claims of whether new and material evidence has been submitted sufficient to reopen his claims for service connection for bilateral hearing loss and tinnitus, and, if so, whether service connection is warranted.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow them the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

